Citation Nr: 0212440	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  99-10 085	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable rating for shell fragment wound 
scars of the right hand and forearm with neuritis and 
myalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from October 1966 to 
May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board initially notes that the veteran, in response to 
his notice of disagreement (NOD) with a September 1998 rating 
decision which denied entitlement to service connection for 
arthritis of the right hand and arm, was provided with a 
statement of the case (SOC) addressing that issue in March 
1999, as well as with a supplemental statement of the case 
addressing the issue in April 2002.  However, following the 
March 1999 SOC, while the veteran and his representative 
presented argument with respect to the separate issue of the 
initial rating assignable for the shell fragment wound scars 
of the right hand and forearm, no further communication from 
either the veteran or his representative with respect to the 
issue of entitlement to service connection for arthritis of 
the right hand and arm has been received.  In fact, the 
veteran's representative, in arguments before the RO and the 
Board in June 2002, specifically addressed only the veteran's 
claim for an initial compensable rating for shell fragment 
wound scars of the right hand and forearm.  In light of the 
above, the Board concludes that the veteran is not seeking 
appellate review of the issue of entitlement to service 
connection for arthritis of the right hand and arm.


FINDINGS OF FACT

1.  Service connection for shell fragment wound scars of the 
right hand and forearm, with neuritis and myalgia, was 
granted in a December 1998 rating decision; the disability 
was evaluated as noncompensably disabling, and the veteran 
was notified of the decision on December 24, 1998.

2.  In response to his notice of disagreement with the 
December 1998 rating decision, the veteran was issued a 
statement of the case on June 2, 1999, addressing his claim 
for a compensable rating for shell fragment wound scars of 
the right hand and forearm, with neuritis and myalgia.

3.  Thereafter, no further communication was received from 
either the veteran or his representative until October 2000.


CONCLUSION OF LAW

The Board does not have jurisdiction over the question of 
entitlement to a compensable rating for shell fragment wound 
scars of the right hand and forearm with neuritis and 
myalgia.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  On 
August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Assuming that the above law and regulations are applicable to 
the veteran's claim, see Holliday v. Principi, 14 Vet. App. 
280 (2001), the Board concludes that VA's duties under both 
the VCAA and the new regulations have been fulfilled.  In 
this regard the Board notes that the veteran was specifically 
advised in July 2002 correspondence from the Board that the 
Board was considering dismissing his appeal for the reason 
that his substantive appeal was not timely filed.  The 
veteran was advised of the specific facts in his case 
supporting dismissal of his appeal, and was provided with the 
pertinent law and regulations pertaining to the filing of 
appeals.  He and his representative were afforded a period of 
60 days in which to present any argument, submit any 
evidence, or request a Board hearing concerning the issue of 
whether the veteran's substantive appeal was timely filed.  
No response was received from either the veteran or his 
representative.

Based on the above procedural history of this case, the Board 
concludes that the veteran and his representative have been 
properly informed of the information and evidence needed to 
substantiate his claim.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to address the 
Board's jurisdiction to decide the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

In general, an appeal to the Board consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2001).  The substantive appeal 
can be set forth on a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202 
(2001).  To be considered timely, the substantive appeal must 
be filed within 60 days from the date that the AOJ mails the 
SOC to the appellant or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed.  38 C.F.R. § 20.302(b) (2001).  
VA regulations also provide that the period for filing a 
substantive appeal may be extended for good cause.  38 C.F.R. 
§ 20.303 (2001).

In this case service connection for shell fragment wound 
scars of the right hand and forearm with neuritis and myalgia 
was granted in December 1998; the disability was evaluated as 
noncompensably disabling and the veteran was notified of the 
decision on December 24, 1998.  The veteran submitted his NOD 
in May 1999.  He was issued a SOC on June 2, 1999.  
Thereafter, no further communication was received from either 
the veteran or his representative until October 2000.  At 
that time, the veteran submitted a statement indicating that 
he no longer desired a hearing and that he wanted his case 
forwarded to the Board for a decision.  In June 2002, the 
veteran's representative submitted argument pertaining 
specifically to the merits of the veteran's claim.

What is significant about this case is that a substantive 
appeal was not filed by the veteran or his representative 
until at least October 2000, more than one year following 
notice of the December 1998 rating decision and more than 60 
days following the issuance of the SOC in June 1999.  
Moreover, neither the veteran nor his representative has 
requested an extension of the period for filing his 
substantive appeal, and good cause for such an extension has 
not otherwise been demonstrated.  The Board notes that the 
veteran and his representative were afforded the opportunity 
in July 2002 to provide argument or submit evidence 
explaining why the veteran's substantive appeal was timely, 
but that no such argument or evidence was submitted. 

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely NOD to a rating decision 
denying the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1993); 38 C.F.R. §§ 20.200, 20.302.  Accordingly, the 
instant case must be dismissed as the veteran's substantive 
appeal was not timely filed. 


ORDER

The case is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

